        Case 18-41530         Doc 30     Filed 10/14/18 Entered 10/14/18 22:49:16       Desc Main
                                           Document     Page 1 of 4
                                  UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MASSACHUSETTS
                                          CENTRAL DIVISION

____________________________________
                                    )
      In RE:                        )
            Carlton E. Wheeler      )
                                    )              Case No.:    18-41530 EDK
                                    )
            Debtor.                 )              Chapter:     13
____________________________________)


                                         RESPONSE OF DEBTOR TO:

        [26] MOTION OF U.S. BANK TRUST FOR IN REM RELIEF FROM STAY, OR IN THE
                            ALTERNATIVE, RELIEF FROM STAY


        NOW COMES Carlton E. Wheeler, Debtor in the above captioned matter, and responds to the

      above captioned as follows:

                                                RESPONSES

         (1) Admit.

         (2) The Debtor is unable to admit or deny.

         (3) Upon information and belief, admit.

         (4) The Debtor is unable to admit or deny.

         (5) The Debtor is unable to admit or deny that which U.S. Bank is seeking. Denied as to the

               factual and legal allegations.

         (6) The Debtor is unable to admit or deny that which U.S. Bank is seeking. Denied as to the

               factual and legal allegations.

         (7) The Debtor is unable to admit or deny that which U.S. Bank is seeking. Denied as to the

               factual and legal allegations.

         (8) The Debtor is unable to admit or deny.

         (9) The Debtor is unable to admit or deny.

         (10) The Debtor is unable to admit or deny.
Case 18-41530      Doc 30    Filed 10/14/18 Entered 10/14/18 22:49:16           Desc Main
                               Document     Page 2 of 4
 (11) The Debtor is unable to admit or deny.

 (12) The Debtor is unable to admit or deny.

 (13) Upon information and belief, admit.

 (14) The Debtor is unable to admit or deny.

 (15) The Debtor is unable to admit or deny.

 (16) Admit.

 (17) Admit.

 (18) Admit.

 (19) The Debtor is unable to admit or deny.

 (20) The Debtor is unable to admit or deny.

 (21) The Debtor is unable to admit or deny.

 (22) The Debtor is unable to admit or deny.

 (23) Denied.

 (24) Denied.

 (25) Denied.

 (26) Denied.

 (27) Admit.

 (28) Denied.

 (29) Denied.

                                            DISCUSSION

 (30) The Debtor has advised counsel that he has made his post-petition mortgage payment

    due for September 2018. Counsel for the Debtor is uncertain at this time if the October

    2018 payment has been made as of the date of this response.

 (31) Confirmation of Debtor’s Chapter 13 Plan is pending, and the Debtor is presently

    current with his Chapter 13 Plan payment.
 Case 18-41530          Doc 30       Filed 10/14/18 Entered 10/14/18 22:49:16                       Desc Main
                                       Document     Page 3 of 4
   (32) The proposed Chapter 13 plan provides for adequate protection payments to US Bank in

      the amount of the post-petition contractually due payments.

   (33) The Debtor is to make direct payments to US Bank.

   (34) The adequate protection payments provided for in the plan are enough to adequately

      protect the US Bank, as it is paying the contractually due amounts.

   (35) US Bank is further adequately protected as there is current home owner’s insurance;

   (36) Under 11 U.S.C. §362 (d)(1) a lender may obtain relief from stay if “for cause, including the

      lack of adequate protection of an interest in property of such party in interest”

          a. For all the reasons noted above US Bank is adequately protected.

   (37) 11 U.S.C. §362 (d)(2) provides:

           with respect to a stay of an act against property under subsection (a) of this section, if—

          (A) the debtor does not have an equity in such property; and

          (B) such property is not necessary to an effective reorganization


   (38) For the reasons notes above the lender’s §362 (d)(2) fails because: The purpose of the

      bankrutpcy is to reorganize the Debtor’s home mortgage.

WHEREFORE, Debtor requests that this Honorable Court:

          a. Deny and overrule the motion; and

          b. Grant any other relief that is fair and equitable.

Dated: October 12, 2018

                                                                                    Respectfully Submitted by,
                                                                                          Carlton E. Wheeler,
                                                                                            Through Counsel,

                                                              /s/ Robert W. Kovacs, Jr.
                                                              Robert W. Kovacs, Jr.
                                                              Bar No.: 671497
                                                              Kovacs Law, P.C.
                                                              131 Lincoln Street
                                                              Worcester, MA 01605
                                                              Telephone No.: (508) 926-8833
                                                              E-mail: Robert@KovacsLawFirm.com
        Case 18-41530         Doc 30      Filed 10/14/18 Entered 10/14/18 22:49:16                 Desc Main
                                            Document     Page 4 of 4
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS
                                           CENTRAL DIVISION

____________________________________
                                    )
      In RE:                        )
            Carlton E. Wheeler      )
                                    )                   Case No.:        18-41530 EDK
                                    )
            Debtor.                 )                   Chapter:         13
____________________________________)


                                                Certificate of Service

      I hereby certify that, upon information and belief, the above was electronically served via the
      CM/ECF System of the United States Bankruptcy Court for the District of Massachusetts upon
      the following CM/ECF Participates:

              United States Trustee
              Standing Trustee
              Richard C. Demerle for U.S. Bank Trust, NA, as Trustee of the SCIG Series III Trust as serviced by
               BSI Financial Services

      Manuel Notice List

      I further certify that I, on October 12, 2018 have served a copy of the same by first class mail,
      postage prepaid, on the non CM/ECF participates below.


      Carl Wheeler
      355 West Hartford Ave
      Uxbridge, MA 01569



      Dated:           October 12, 2018

                                                                Respectfully Submitted by,


                                                                /s/ Robert W. Kovacs, Jr.
                                                                Robert W. Kovacs, Jr.
                                                                Bar No.: 671497
